[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
I have considered the plaintiff's affidavit and the testimony of the two witnesses. I find that the plaintiff has established probable cause to sustain a claim in the amount of $65,000.00 against defendant Malcom MacKenzie but has failed to establish probable cause for a claim against June MacKenzie. The property the plaintiff seeks to attach is solely owned by defendant June T. MacKenzie. Accordingly, the plaintiff's application to attach the property is denied.
George N. Thim, Judge